DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2014/0351699 A1 to Wang.
As to claim 1, Wang discloses an electronic device, comprising:
a touch module, configured to generate a touch signal (Fig. 1A, paragraphs 0027-0028, where the browser interface (12) is displayed on a touch screen);
a motion sensor, configured to detect motion of the electronic device to generate motion data (Fig. 5, paragraph 0030, motion sensor (550));
a memory, storing a preset motion condition (Fig. 5, paragraph 0047, where memory (520) stores a pre-determined motion matching table (204)); and
a control unit, electrically connected to the touch module, the motion sensor, and the memory (Fig. 5, paragraph 0049, where processor (510) is the control unit), and configured to:
receive the motion data (Fig. 1B, paragraph 0027, where in step (S101) motion data is received); and
determine whether the motion data meets the preset motion condition or not, and generate a virtual touch signal when the motion data meets the preset motion condition (Fig. 1B, paragraphs 0036-0038, where in steps (S102, S103) it is determined the motion data meets a pre-determined motion and upon a successful match, an operation function corresponding to an input control command is performed).
As to claim 2, Wang discloses the electronic device, wherein the motion sensor is an accelerometer or a gyroscope (Fig. 5, paragraph 0030, where motion sensor (550) includes an accelerometer (550A) and a gyroscope (550B)).
As to claim 3, Wang discloses the electronic device, wherein the preset motion condition corresponds to a single-axis motion mode (Fig. 1A, paragraph 0021, where the motion occurs on a single-axis as shown).
As to claim 4, Wang discloses the electronic device, wherein the single-axis motion mode is a shaking mode (Fig. 1A, paragraph 0021, where the single-axis motion is shaking).
As to claim 5, Wang discloses the electronic device, wherein the motion data is single-axis motion data (Fig. 1A, paragraph 0021, where the motion data is single-axis motion data as shown).
As to claim 6, Wang discloses the electronic device, wherein before the control unit determines whether the motion data meets the preset motion condition or not, the motion data meets a start condition (Fig. 3, paragraphs 0043-0047, where the start condition includes steps (S80, S90, S100, S101)).
As to claim 7, Wang discloses the electronic device, wherein the virtual touch signal comprises touch position data and touch mode data (Fig. 1B, paragraphs 0024 and 0027, where the input control command comprises a touch position and mode as it eliminates the need for the user to touch the screen).
As to claim 8, Wang discloses the electronic device, wherein the preset motion condition comprises an acceleration variation and a motion time (Fig. 5, paragraph 0030-0031, where a change of acceleration, speed and displacement is detected).
As to claims 9 and 10, Wang discloses limitations similar to claims 1 and 6, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627